887 F.2d 1079Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jackie T. HARVEY, Plaintiff-Appellant,v.Peter M. McHUGH;  Bobby Vernon;  J. Hoyte Stultz,Defendants-Appellees.
No. 89-2100.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1989.Decided:  Oct. 5, 1989.

Jackie T. Harvey, appellant pro se.
Thomas G. Meacham, Jr., Melissa L. Trippe (Office of the Attorney General of North Carolina) for appellee McHugh.
Allan R. Gitter (Womble, Carlyle, Sandridge & Rice), for appellees Vernon and Stultz.
Before HARRISON L. WINTER, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Jackie T. Harvey appeals from the district court's order dismissing her complaint filed under 42 U.S.C. Secs. 1983 and 1985(3).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harvey v. McHugh, C/A No. 88-970-G (M.D.N.C. Mar. 24, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.